Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 11, 2018

                                     No. 04-18-00133-CV

                                 IN THE MATTER OF S.T.,

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. JV-17-035
                         Honorable Romero Molina, Judge Presiding


                                        ORDER
       Appellee’s motion for extension of time to file the appellee’s brief is granted. We order
the appellee’s brief due August 10, 2018.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court